ICJ_137_MaritimeDispute_PER_CHL_2014-01-27_JUD_01_ME_09_FR.txt.                      121 	




                           DÉCLARATION DE M. LE JUGE AD HOC GUILLAUME



                        Frontière maritime résultant d’un accord tacite intervenu entre le Pérou et le
                     Chili allant jusqu’à un maximum de 80 milles des côtes sur un parallèle de
                     latitude — Détermination du surplus de la frontière conformément au droit
                     international coutumier — Point de départ de la frontière maritime et point de
                     départ de la frontière terrestre ne coïncidant pas — Conséquences.

                         1. Le Pérou a saisi la Cour d’une requête dirigée contre le Chili ayant
                     un double objet : a) la fixation de la ligne délimitant les espaces maritimes
                     entre les Parties ; b) la reconnaissance de ses droits souverains exclusifs
                     sur un « espace maritime s’étendant sur 200 milles marins depuis ses lignes
                      de base » (dit « triangle extérieur »). Le Chili a demandé à la Cour de reje-
                     ter cette requête en jugeant que : a) les espaces maritimes respectifs
                     des Parties ont été intégralement délimités par voie d’accord ; b) le Pérou
                     ne peut prétendre à l’espace maritime qu’il réclame dans le « triangle
                     ­extérieur ».
                         2. La première question qui se posait à la Cour était donc de détermi-
                      ner s’il existait une frontière maritime conventionnelle agréée par les Par-
                      ties. A cet égard, plusieurs textes étaient mentionnés au dossier.
                         3. En premier lieu, le Chili se référait aux proclamations par lesquelles
                      les deux Etats avaient en 1947 revendiqué unilatéralement certains droits
                      en mer sur une distance de 200 milles marins depuis leurs côtes respec-
                      tives. A juste titre, la Cour a jugé que ces déclarations n’avaient pas établi
                      de frontière maritime entre les Parties.
                         4. Le Chili se prévalait en deuxième lieu de la déclaration par laquelle
                      l’Equateur, le Chili et le Pérou avaient à Santiago, en 1952, déclaré fonder
                      désormais « leur politique internationale maritime sur la souveraineté et
                      la juridiction exclusives qu’a chacun d’eux sur la mer qui baigne les côtes
                      de son pays jusqu’à 200 milles marins au moins à partir desdites côtes »
                      (arrêt, par. 49). La Cour a reconnu à cette déclaration le caractère d’un
                      traité, mais elle a estimé que,
                           « contrairement à ce que soutient le Chili, ce dernier et le Pérou
                           n’étaient pas convenus, en signant la déclaration de Santiago de
                           1952, d’établir entre eux une frontière maritime latérale suivant vers
                           le large le parallèle passant par le point terminal de leur frontière
                           terrestre » (ibid., par. 70).
                        Je souscris là encore à cette conclusion.
                        5. Les trois Etats signataires de la déclaration de Santiago avaient en
                     troisième lieu adopté en 1954 divers accords ayant pour but de renforcer
                     leur solidarité face à l’opposition exprimée par des Etats tiers à l’égard de

                     122




5 CIJ1057.indb 240                                                                                       1/12/14 08:59

                     122 	             différend maritime (décl. guillaume)

                     leur revendication d’une zone de 200 milles marins. Parmi ces accords
                     figurait un accord relatif à une zone frontière maritime spéciale. Ce der-
                     nier relevait dans son préambule que :
                           « l’expérience a montré que la frontière maritime … entre des Etats
                           adjacents était fréquemment violée de manière innocente et par inad-
                           vertance parce que les navires de petite taille dont l’équipage ne
                           connaît pas suffisamment la navigation ou qui ne sont pas équipés
                           des instruments nécessaires ont du mal à déterminer précisément leur
                           position en haute mer » (arrêt, par. 80).
                     Le préambule ajoutait que « l’application de peines en pareils cas crée
                     toujours un malaise chez les pêcheurs et des frictions entre les pays inté-
                     ressés » (ibid.).
                       Par voie de conséquence, l’accord disposait en ses premiers articles :
                              « 1. Une zone spéciale est créée par le présent accord à une dis-
                           tance de … 12 milles marins de la côte et avec une largeur de 10 milles
                           marins de part et d’autre du parallèle qui constitue la frontière mari-
                           time … entre les deux pays.
                              2. La présence accidentelle dans cette zone d’un navire [de l’un ou
                           l’autre des] pays adjacent[s], du type décrit à l’alinéa du préambule
                           du présent accord commençant par les mots « Considérant que l’ex-
                           périence a montré », ne sera pas considérée comme une violation des
                           eaux de la zone maritime, cette disposition ne devant toutefois pas
                           être interprétée comme reconnaissant un droit quelconque de s’adon-
                           ner délibérément à la chasse ou à la pêche dans cette zone spéciale.
                              3. La pêche et la chasse dans la zone de 12 milles marins à partir
                           de la côte sont réservées exclusivement aux ressortissants de chaque
                           pays. » (Ibid., par. 81.)
                        6. En outre, en 1968‑1969, le Chili et le Pérou ont conclu des arrange-
                     ments prévoyant à proximité de leur frontière terrestre la construction de
                     deux phares en vue de « matérialiser le parallèle constituant la frontière
                     maritime à partir de la borne numéro un (no 1) » (voir le document signé
                     des représentants des deux Parties le 26 avril 1968 cité dans l’arrêt, para-
                     graphe 96). Ces phares avaient une portée d’environ 15 milles marins et
                     devaient permettre aux navires de chacune des Parties de se situer par
                     rapport à la frontière maritime à proximité immédiate des côtes.
                        7. L’accord de 1954 et les arrangements de 1968-1969 ne sont pas aisés
                     à interpréter. Il est certain que, comme la Cour l’a noté, l’accord de 1954
                     avait un objet « étroit et spécifique » (arrêt, par. 103). Il en va de même des
                     arrangements de 1968-1969. Mais il est non moins certain qu’ils faisaient
                     état d’une « frontière ». Ils n’établissaient pas une telle frontière, mais ils en
                     constataient l’existence le long du parallèle de latitude.
                        8. Cette frontière n’avait par ailleurs été établie ni par les déclarations
                     unilatérales de 1947, ni par la déclaration de Santiago, ni par aucun autre
                     texte conventionnel. Dès lors elle ne pouvait résulter que d’un accord
                     tacite intervenu avant 1954 entre les Parties.

                     123




5 CIJ1057.indb 242                                                                                        1/12/14 08:59

                     123 	            différend maritime (décl. guillaume)

                        9. La Cour a toujours reconnu la possibilité pour les Etats de passer de
                     tels accords, mais la plus grande prudence s’impose en ce domaine. En effet,
                     comme la Cour l’a jugé : « [l]’établissement d’une frontière maritime perma-
                     nente est une question de grande importance, et un accord ne doit pas être
                     présumé facilement » (Différend territorial et maritime entre le Nicaragua et
                     le Honduras dans la mer des Caraïbes (Nicaragua c. Honduras), arrêt,
                     C.I.J. Recueil 2007 (II), p. 735, par. 253). « Les éléments de preuve attestant
                     de l’existence d’un accord tacite doivent être convaincants. » (Ibid.)
                        10. En l’espèce, l’existence même d’un accord tacite antérieur à 1954
                     est attestée par l’accord même de 1954 et par les arrangements de
                     1968‑1969. La frontière reconnue dans ces instruments suit le parallèle de
                     latitude passant par la borne frontière no 1. Les textes ne fournissent en
                     revanche aucune précision en ce qui concerne l’étendue de cette frontière
                     vers le large, et les Parties sont en désaccord à cet égard.
                        11. L’accord de 1954 et les arrangements de 1968‑1969 concernaient
                     essentiellement la pêche pratiquée au moyen de navires de petite taille à
                     proximité des côtes, et le Chili n’établit pas que la frontière dont les Par-
                     ties ont reconnu l’existence dans ces instruments ait pu suivre le parallèle
                     de latitude au-delà de la zone dans laquelle ces navires opéraient. C’est
                     dans cette zone qu’une frontière a été reconnue.
                        12. Les Parties ne fournissent que peu d’indications sur l’étendue de la
                     zone en question. Toutefois il apparaît que
                           « les activités halieutiques menées au début des années 1950 se résu-
                           maient principalement à la pêche pratiquée au moyen de navires
                           de petite taille tels que les embarcations spécifiquement mentionnées
                           par l’accord de 1954 relatif à une zone … maritime spéciale et censées
                           bénéficier des arrangements de 1968‑1969 sur les phares » (arrêt,
                           par. 109).
                      Ces activités étaient limitées et se concentraient dans les zones proches
                      des côtes (ibid., par. 107 et 108). Aussi bien ressort‑il du dossier que,
                      « [j]usqu’au milieu des années 1980, l’ensemble des incidents impliquant
                      les deux Parties se produi[sirent] à moins d’une soixantaine de milles
                      marins des côtes, et généralement plus près encore » (ibid., par. 128).
                         13. Dans ces conditions, il me semble que le Chili n’apporte pas la
                      preuve que la frontière résultant de l’accord tacite intervenu entre les Par-
                      ties, telle que constatée par l’accord de 1954 et les arrangements de
                      1968‑1969, se prolongeait au‑delà de 60 à 80 milles marins des côtes.
                      Ce dernier chiffre marque l’extrême limite de la frontière telle que résul-
                      tant de l’accord tacite des Parties, et c’est dans cette perspective que j’ai
                      pu me rallier à la solution retenue au paragraphe 3 du dispositif de
                     ­l’arrêt.
                         14. Au‑delà du point ainsi fixé par la Cour, cette dernière devait déter-
                      miner la frontière maritime entre les deux Etats conformément au droit
                      coutumier de la mer tel que dégagé par la jurisprudence. A cet égard, je
                      souscris entièrement à la méthode suivie. Je souscris également au raison-
                      nement tenu et au résultat atteint en ce qui concerne le triangle extérieur

                     124




5 CIJ1057.indb 244                                                                                     1/12/14 08:59

                     124 	            différend maritime (décl. guillaume)

                     sur lequel le Pérou est en droit d’exercer des droits souverains dans les
                     conditions fixées par le droit international.
                        15. Je souscris enfin à la solution retenue par la Cour en ce qui concerne
                     le point de départ de la frontière maritime. Cette solution s’imposait,
                     compte tenu de la rédaction des arrangements de 1968‑1969. Elle ne pré-
                     juge cependant en rien « l’emplacement du point de départ de la frontière
                     terrestre, appelé « Concordia » à l’article 2 du traité de Lima de 1929 »,
                     qu’il n’appartenait pas à la Cour de fixer (arrêt, par. 163). Les Parties
                     divergent en ce qui concerne la localisation de ce point, et j’ai tendance
                     pour ma part à penser qu’il se situe non à la borne no 1 qui se trouve à
                     l’intérieur des terres, mais « à l’intersection entre l’océan Pacifique et un
                     arc d’un rayon de dix kilomètres ayant pour centre le pont qui enjambait
                     la Lluta » (voir les « directives conjointes » des Parties d’avril 1930, ibid.,
                     par. 154). La côte entre le point de départ de la frontière maritime et le
                     point Concordia relève de ce fait de la souveraineté du Pérou, tandis que
                     la mer y relève de la souveraineté du Chili. Mais cette situation n’est pas
                     sans précédent, comme le Chili l’a souligné au cours de la procédure orale
                     (CR 2012/31, p. 35-38), elle ne concerne que quelques dizaines de mètres
                     de rivage et l’on peut espérer qu’elle ne sera pas source de difficultés.

                                                                   (Signé) Gilbert Guillaume.




                     125




5 CIJ1057.indb 246                                                                                     1/12/14 08:59

